             Case 2:21-cr-20065-DML-DRG ECF $86$
                                            No. 1, PageID.1     Filed 01/12/21
                                                    0DUJDUHW 6PLWK               Page 1
                                                                             7HOHSKRQH of 7
$2 5HY  &ULPLQDO&RPSODLQW            6SHFLDO $JHQW         .LPEHUO\ 2OHFK                 7HOHSKRQH  

                                         81,7(' 67$7(6 ',675,&7 &2857
                                                               IRUWKH
                                                 (DVWHUQ'LVWULFWRI0LFKLJDQ

8QLWHG6WDWHVRI$PHULFD
Y                                                       Case: 2:21−mj−30017
'(6+$:1 3(7(5621                                               Assigned To : Unassigned
                                                               Assign. Date : 1/12/2021
                                                               CMP: USA v PETERSON (MAW)




                                                   &5,0,1$/&203/$,17

          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI

          2QRUDERXWWKHGDWH V RI               -DQXDU\                LQWKHFRXQW\RI                 :D\QH      LQWKH
        (DVWHUQ          'LVWULFWRI       0LFKLJDQ       WKHGHIHQGDQW V YLRODWHG
                   Code Section                                           Offense Description
 86&   J                                        )HORQ LQ SRVHVVLRQ RI D ILUHDUP




          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
6HH $IILGDYLW




✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW

                                                                                            Complainant’s signature
                                                                                                          si

                                                                                         6SHFLDO $JHQW .LPEHUO\ 2OHFK
                                                                                             Printed name and title
6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

        January 12, 2021
'DWH                                                                                          Judge’s signature

&LW\DQGVWDWH 'HWURLW 0,                                                   (OL]DEHWK 6WDIIRUG 8QLWHG 6WDWHV 0DJLVWUDWH -XGJH
                                                                                             Printed name and title
 Case 2:21-cr-20065-DML-DRG ECF No. 1, PageID.2 Filed 01/12/21 Page 2 of 7




          AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

     I, Kimberly Olech, having been duly sworn, state as follows:

     1.     I am a Special Agent with the Federal Bureau of

Investigation and have been so employed since 2018. I am currently

assigned to the Detroit field office, assigned to the Violent Gang Task

Force (VGTF) and charged with investigating gangs and narcotics

trafficking. Prior to my present assignment, I was a police officer for the

City of Tucson in Arizona.

     2.     I am submitting this affidavit in support of a criminal

complaint alleging that DESHAWN PETERSON has violated Title 18,

United States Code Section 922(g)(1), felon in possession of a firearm,

and Title 18, United States Code, Section 3147, committing an offense

while on pretrial release. Because this affidavit is being submitted for

the limited purpose of establishing probable cause in support of a

criminal complaint, I have not included each and every fact known to

me concerning this investigation. I have set forth only the facts that I

believe are necessary to establish probable cause to believe the

defendant committed the offense alleged in the complaint.

3.   This affidavit is based on my personal knowledge as well as
  Case 2:21-cr-20065-DML-DRG ECF No. 1, PageID.3 Filed 01/12/21 Page 3 of 7




 information provided to me by other law enforcement agents and

 witnesses.

                  BACKGROUND ON INVESTIGATION

     4.        The FBI Violent Gang Task Force is conducting a criminal

investigation concerning the “It’s Just Us” street gang for violations of

Title 18, United States Code, Section 1962 (Racketeering Influenced

Corrupt Organizations Act); Title 18, United States Code, Section 1959

(Violent Crimes in Aid of Racketeering); Title 21, United States Code,

Sections 841 and 846 (Conspiracy to Distribute and Possess with Intent

to Distribute Controlled Substances).

     5.        A federal grand jury has indicted IJU leader, Duane

 Peterson, and IJU members, Melvin Brown and Demonte Foster, with

 racketeering conspiracy in violation of Title 18 USC Section 1962(d) for

 IJU-related gang activity. Duane Peterson and Melvin Brown were also

 indicted with fellow IJU member DESHAWN PETERSON, and others,

 for conspiring to distribute heroin as part of IJU’s narcotics trafficking

 enterprise.

     6.        Following the return of PETERSON’s federal indictment, the

 Detroit FBI Violent Gang Task Force (VGTF) executed a federal arrest
 Case 2:21-cr-20065-DML-DRG ECF No. 1, PageID.4 Filed 01/12/21 Page 4 of 7




warrant at PETERSON’s residence on October 22, 2020. Agents

arrested PETERSON and seized his phones.

     7.    Following PETERSON’s arraignment on these charges and a

detention hearing, a federal magistrate released PETERSON pursuant

to the Bail Reform Act of 1966. The magistrate further notified

PETERSON of the effect of committing a crime while on pretrial

release.

     8.    On October 26, 2020, I searched PETERSON’s phone

pursuant to a federal search warrant.

     9.    In reviewing the contents of PETERSON’s cell phone, I

discovered evidence of fraudulent financial activity. For instance, in one

chat thread PETERSON sent several photographs of debit cards issued

from various state unemployment agencies. Some of the cards were in

PETERSON’s name. Other cards were in the name of fellow IJU

member Jermaine Jenkins. Two cards listed the name of identity theft

victim, Peter Wilson. An additional photograph depicted a card bearing

the name, Timothy Meyers, a person who my investigation has

confirmed has no apparent association with Detroit, or with

PETERSON.
 Case 2:21-cr-20065-DML-DRG ECF No. 1, PageID.5 Filed 01/12/21 Page 5 of 7




     10.   On January 11, 2021, a federal search warrant was obtained

for PETERSON’s residence.

     11.   FBI agents executed the warrant on January 12, 2021, at

approximately 6:00 AM. After police knocked and announced their

presence, PETERSON’s girlfriend answered the front door. A short time

later PETERSON walked from the basement to the front door and

complied with law enforcement directives. After the residence was

secured, law enforcement began a search of the home looking for

evidence of identity theft. During the search, a firearm was located in a

plastic tote tucked around clothing. The plastic tote was on the floor of

PETERSON’s bedroom closet. Additionally, in the bottom drawer of a

nightstand in the same bedroom, agents located 40 rounds of 9mm

ammunition and a pistol magazine. This bedroom also contained mail in

PETERSON’s name, as well as his clothing. PETERSON’s girlfriend,

Jasmine Joyce, stated she and PETERSON shared the bedroom. Joyce

also stated PETERSON uses two of her cell phones, which were located

in the bedroom as well. After the search, PETERSON was brought into

that bedroom to retrieve some clothes since he was going to be

transported to the Marshals.
 Case 2:21-cr-20065-DML-DRG ECF No. 1, PageID.6 Filed 01/12/21 Page 6 of 7




     12.   The firearm located during the search of PETERSON’s

bedroom was a Sig Sauer P365 pistol, caliber 9mm, serial number

66A805199. There was one round in the chamber and seven (7) rounds

in the magazine.

     13.   Since PETERSON has been previously convicted of a felony,

he is therefore prohibited from possessing a firearm under 18 U.S.C. §

922(g).

     14.   On January 12, 2021, based on information that I provided,

Alcohol Tobacco and Firearms (ATF) Special Agent Michael Jacobs, an

Interstate Nexus Expert, reviewed the history of the above-noted

firearm and a preliminary examination indicates that the firearm was

most likely manufactured outside the State of Michigan and thus, had

previously traveled in interstate commerce.

     15.   Based on the facts set forth above, I believe that probable

cause exists to conclude that DESHAWN PETERSON knowingly

possessed a firearm as a felon, in violation of Title 18, U.S.C. Section

922(g)(1), and that he committed this offense while on pretrial release,

in violation of Title 18, U.S.C. Section 3147.
 Case 2:21-cr-20065-DML-DRG ECF No. 1, PageID.7 Filed 01/12/21 Page 7 of 7




                                              Kimberlyy Olech
                                              Special Agent, FBI

Subscribed and sworn
before me this 12th day of January 2021




Honorable Elizabeth A. Stafford
United States Magistrate Judge
